IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        No. COA17-1101

                                       Filed: 3 April 2018

Stanly County, Nos. 15 JA 51/52

IN THE MATTER OF: J.R.S. AND Z.L.S.



        Appeal by Respondents from order entered 27 June 2017 by Judge John R.

Nance in Stanly County District Court. Heard in the Court of Appeals 20 February

2018.


        Jacqueline P. De Santis for Petitioner-Appellee Stanly County Department of
        Social Services.

        Mark L. Hayes for the Respondent-Appellant Grandmother.

        Jeffrey William Gillette for the Respondent-Appellant Grandfather.

        K&L Gates LLP, by Leah D’Aurora Richardson, for guardian ad litem.


        DILLON, Judge.


        Respondent-Grandmother and Respondent-Grandfather appeal from an order

in which the trial court effectively removed them as parties in a neglect and

dependency proceeding involving two of their grandchildren, “Jonah” and “Zeke.”1

After careful review, we reverse.

                                          I. Background


        1 Pseudonyms are used throughout this opinion to protect the identity of the juveniles and for
ease of reading.
                               IN RE: Z.R.S. AND Z.L.S.

                                   Opinion of the Court




      In September 2015, the Stanly County Department of Social Services (“DSS”)

filed a petition alleging that Jonah and Zeke were neglected and dependent juveniles.

The petition named the children’s parents and grandparents as the “parent[s],

guardian[s], custodian[s], or caretaker[s][,]” but its allegations referred only to the

conduct of the parents.

      In December 2015, the trial court entered an order (the “Custody Order”)

establishing a civil custody action and awarding legal and physical custody of both

children to Grandmother and Grandfather. The Custody Order relieved DSS of

further efforts on behalf of the children, concluding that the children’s placement with

Grandmother and Grandfather eliminated their need for further services from DSS

or continued state intervention through a juvenile proceeding.

      Approximately four months later, in May 2016, DSS began receiving reports of

physical and verbal altercations between Grandmother and Grandfather which

occurred in the presence of the children. In response, DSS filed a second juvenile

petition, alleging that Jonah and Zeke were neglected and dependent juveniles. After

a hearing on the petition, the trial court determined that it was not in the children’s

best interest to remain with Grandmother and Grandfather, nor to be returned to

their parents, and ordered that they be placed in DSS custody. The trial court further

ordered DSS to work with the parents and grandparents to develop case plans to

address the issues that led to the removal of the children. For the next six months,


                                          -2-
                              IN RE: Z.R.S. AND Z.L.S.

                                  Opinion of the Court



the trial court conducted regular review hearings, but the circumstances of the

parties remained relatively unchanged.

      In March 2017, the trial court conducted a review hearing, during which it

determined the following:

             8. The [parents] have never entered into a case plan, have
             taken no action to resolve issues that led to the children
             being removed and have indicated a desire that the minor
             children [] be placed in the custody of [Grandmother and
             Grandfather].

             9. [The parents and grandparents] continue to test positive
             for drugs, the primary drug being marijuana. . . .


Based on these and other findings, the trial court relieved DSS of further efforts to

reunify the children with their parents and changed the children’s permanent plan

from reunification to “guardianship or adoption with an alternative plan of custody

to a court approved caretaker.”

      Three months later, in June 2017, the trial court conducted a permanency

planning hearing. At the hearing, the trial court noted its receipt of signed forms

from both of the children’s parents relinquishing their parental rights to Jonah and

Zeke. But despite taking judicial notice of the Custody Order granting custody of the

children to Grandmother and Grandfather, the trial court concluded that the parents’

signed “relinquishments . . . terminated all parental rights of the respondents and

the parents thereby relinquishing any actions on behalf of [Grandmother] and

[Grandfather] in this matter.” This order effectively removed the grandparents from

                                         -3-
                               IN RE: Z.R.S. AND Z.L.S.

                                   Opinion of the Court



the ongoing proceeding and directed DSS to pursue a permanent plan of adoption by

Jonah and Zeke’s foster parents. Grandmother and Grandfather both separately

appealed.

                                      II. Analysis

                       A. Removal of Grandparents as Parties

      The primary issue on appeal is whether the trial court erred in removing

Grandmother and Grandfather from the ongoing juvenile proceeding. Because the

trial court failed to enter the appropriate findings required by N.C. Gen. Stat. § 7B-

401.1(g) when discharging a party from a proceeding, we reverse and remand.

      At the time of the trial court’s order, it took judicial notice of an active custody

order which awarded legal and physical custody of the children to Grandmother and

Grandfather. The Custody Order was entered pursuant to N.C. Gen. Stat. § 7B-911,

which provides that upon placing custody of a child with an appropriate person, “the

[trial] court shall determine whether or not jurisdiction in the juvenile proceeding

should be terminated and custody of the juvenile awarded to a parent or other

appropriate person [under Chapter 50].” N.C. Gen. Stat. § 7B-911(a) (2015). The

Custody Order here specifically provided that it would “initiate[] a civil custody

action” and that it terminated “the jurisdiction of the [trial court] in the juvenile

proceeding.” Thus, when DSS filed its second juvenile petition alleging that Jonah




                                          -4-
                                IN RE: Z.R.S. AND Z.L.S.

                                      Opinion of the Court



and Zeke were neglected and dependent juveniles, the petition created a new juvenile

proceeding. See N.C. Gen. Stat. § 7B-401.1(a) (2015).

       Section 7B-401.1 of the Juvenile Code lists the individuals who must be parties

to a juvenile proceeding. N.C. Gen. Stat. § 7B-401.1(a)-(f). This list includes parents,

guardians, custodians, and caretakers, among others. N.C. Gen. Stat. § 7B-401.1(b)-

(d).

       Here, the second juvenile petition named the parents and both Grandmother

and Grandfather as parties.       Presumably, Grandmother and Grandfather were

included because the Juvenile Code provides that “[a] person who is the juvenile’s

custodian, as defined in G.S. § 7B-101(8), when the petition is filed shall be a party.”

N.C. Gen. Stat. § 7B-401.1(d) (emphasis added); see also N.C. Gen. Stat. § 7B-101(8)

(defining “custodian” as “[t]he person or agency that has been awarded legal custody

of a juvenile by a court”).

       Because Grandmother and Grandfather were appropriately named parties to

the    juvenile   proceeding,   the    trial    court   was   required   to   comply   with

N.C. Gen. Stat. § 7B-401.1(g) in ordering their removal from the proceeding:

              (g) Removal of a Party. – If a guardian, custodian, or
              caretaker is a party, the court may discharge that person
              from the proceeding, making the person no longer a party,
              if the court finds [1] that the person does not have legal
              rights that may be affected by the action and [2] that the
              person’s continuation as a party is not necessary to meet
              the juvenile’s needs.



                                               -5-
                               IN RE: Z.R.S. AND Z.L.S.

                                    Opinion of the Court



N.C. Gen. Stat. § 7B-401.1(g) (emphasis added).

      Here, the trial court failed to make the requisite findings to remove the

grandparents as parties, instead basing its decision on the parents’ relinquishment

of their parental rights. Accordingly, we reverse the ruling of the trial court removing

Grandmother and Grandfather as parties and remand for action consistent with this

opinion, which must include the required findings pursuant to N.C. Gen. Stat. § 7B-

401.1(g) if the trial court seeks to remove Grandmother and Grandfather from the

juvenile proceeding.   We note that the outstanding Chapter 50 Custody Order

awarding Grandmother and Grandfather legal and physical custody of the children

may prevent the trial court, in its discretion, from making the first required finding

under N.C. Gen. Stat. § 401.1(g).

                   B. Visitation and Best Interest Considerations

      Grandmother and Grandfather make two additional arguments on appeal.

First, Grandfather contends that the trial court abused its discretion by failing to

provide for continuing visitation by the children’s grandparents.              Second,

Grandmother contends that the trial court failed to properly consider the best interest

of the children when it concluded that it was not in the children’s best interest to be

returned to their grandparents. We address each argument in turn.

      “An order that removes custody of a juvenile from a parent, guardian, or

custodian or that continues the juvenile's placement outside the home shall provide



                                           -6-
                                IN RE: Z.R.S. AND Z.L.S.

                                   Opinion of the Court



for appropriate visitation as may be in the best interests of the juvenile consistent

with the juvenile's health and safety.” N.C. Gen. Stat. § 7B-905.1(a) (2015). We

review an order denying visitation for abuse of discretion. In re C.M., 183 N.C. App.

207, 215, 644 S.E.2d 588, 595 (2007).

      Here, the trial court made no reference whatsoever to visitation in its order,

presumably because it had removed the grandparents from the proceeding. In the

event that the trial court, after its consideration of N.C. Gen. Stat. § 401.1(g),

determines that the grandparents should remain parties to the juvenile proceeding,

it must then provide for appropriate visitation as may be in the best interests of the

children. See N.C. Gen. Stat. § 7B-905.1.

      Finally, we address whether the trial court properly considered whether it was

in the children’s best interest to be returned to their grandparents. A determination

regarding the best interest of a child is a “conclusion of law because [it] require[s] the

exercise of judgment.” Matter of Helms, 127 N.C. App. 505, 510-11, 491 S.E.2d 672,

676 (1997). Thus, we review this conclusion of law only to determine whether it is

supported by the findings of fact. Matter of Montgomery, 311 N.C. 101, 111, 316

S.E.2d 246, 253 (1984).

      Here, the trial court did not make any findings in support of its conclusion that

it would not be in the children’s best interest to be returned to Grandmother and

Grandfather. The sole finding which addressed physical custody of the children was



                                          -7-
                               IN RE: Z.R.S. AND Z.L.S.

                                   Opinion of the Court



finding of fact number six, which provided that the trial court “received [] copies of

the court summaries from [DSS] and the GAL, adopts and incorporates those reports

along with attachments as findings of fact.” Our Court has previously held that the

trial court “should not broadly incorporate [] written reports from outside sources as

its findings of fact.” In re J.S., 165 N.C. App. 509, 511, 598 S.E.2d 658, 660 (2004),

superseded by statute on other grounds as recognized in In re A.S., ___ N.C. App. ___,

793 S.E.2d 285 (2016) (unpublished). Although the trial court is certainly permitted

to consider all written reports and materials relevant to the proceeding, it should not

delegate its fact-finding duty. Id. at 511, 598 S.E.2d at 660. On remand, the trial

court shall make findings sufficient to supports its conclusion that it would not be in

the children’s best interest to be returned to Grandmother and Grandfather. See id.

at 512, 598 S.E.2d at 660-61 (“[T]he [trial] court . . . must still make those findings

that are relevant to the permanency plans being developed for the children.”).

      Therefore, the order appealed from is reversed and remanded for further

consideration as set out herein.

      REVERSED AND REMANDED.

      Judges CALABRIA and TYSON concur.




                                          -8-